UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

NANCY HILL,

                          Plaintiff,                   6:17-CV-6770(MAT)
         -v-                                           DECISION AND ORDER

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                  Defendant.
____________________________________


                                    INTRODUCTION

      Nancy    Hill       (“Plaintiff”),      represented by    counsel,   brings

this action under Title II of the Social Security Act (“the

Act”),    seeking         review   of   the    final   decision   of   Nancy    A.

Berryhill,      Acting        Commissioner      of     Social   Security      (“the

Commissioner”        or    “Defendant”),1      denying    her   application     for

disability insurance benefits (“DIB”). The Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before

the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure.     For    the     reasons   set    forth   below,   this   matter   is

remanded, as the Commissioner’s decision is legally erroneous and

not supported by substantial evidence.


1
      Nancy A. Berryhill is no longer serving in this position. The Clerk of
Court therefore is directed to substitute “The Commissioner of Social Security”
for “Nancy A. Berryhill, Acting Commissioner of Social Security” as the defendant
in this action. See 20 C.F.R. § 422.210(d).
                            PROCEDURAL BACKGROUND

      On October 6, 2014, Plaintiff protectively filed for DIB,

alleging    disability      beginning     June   5,      2014.   (Administrative

Transcript (“T.”) 245-48). The claim was initially denied on

February 10, 2015, and Plaintiff timely requested a hearing.

(T. 159, 177-78). A hearing was conducted via videoconference on

June 9, 2016, by Administrative Law Judge Michael Carr (“the

ALJ”). (T. 130-58). Plaintiff appeared with her attorney and

testified. A vocational expert (“VE”) also testified.

      The   ALJ      applied   the      five-step        sequential   evaluation

promulgated     by    the   Commissioner     for      adjudicating    disability

claims. See 20 C.F.R. § 404.1520(a). At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (T. 117). At step two, the ALJ

found    Plaintiff      had    the      severe      impairments       of   Chiari

malformation,2       degenerative    changes        in     her   lumbar    spine,

headaches, and affective disorder. (Id.). At step three, the ALJ

found that Plaintiff does not have an impairment or combination

of impairments that meets or medically equals the severity of any

2
  A Chiari malformation is a structural defect in the base of the skull and
cerebellum. Normally, the cerebellum and parts of the brain stem sit above the
foramen magnum, an opening in the skull through which the spinal cord passes.
When part of the cerebellum extends below the foramen magnum and into the upper
spinal canal, it is called a Chiari malformation. Headache, especially after
sudden coughing, sneezing, or straining, is the hallmark sign of a Chiari
malformation. See National Institute of Neurological Disorders and Stroke Chiari
M a l f o r m a t i o n    F a c t     S h e e t ,     a v a i l a b l e     a t
https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-
Sheets/Chiari-Malformation-Fact-Sheet (last accessed Oct. 9, 2018).
impairment     in    the    Listing   of       Impairments.      (T.   118).      Before

proceeding to step four, the ALJ found that Plaintiff had the

residual functional capacity (“RFC”) to perform light work as

defined in 20 C.F.R. § 404.1567(b) with certain restrictions,

including     that    she   is   limited       to   performing    simple,      routine

tasks, and making simple work-related decisions. (T. 118-19). At

step four, the ALJ determined that Plaintiff is unable to perform

any of her past relevant work as a data entry clerk or as a

social welfare eligibility examiner. (T. 123). At step five, the

ALJ   found    that    Plaintiff      can       perform    the    requirements        of

occupations such as a marker (Dictionary of Occupational Titles

(“DOT”) No. 209.587-034, light), router (DOT No. 222.587-034,

light), and electric equipment assembler (DOT No. 729.687-010,

light), with 291,922; 53,624; and 5,269 positions, respectively,

in the national economy. (T. 123-24).

      The ALJ issued an unfavorable decision on August 1, 2016.

(T.   112-29).      Plaintiff    timely        requested   review      of   the    ALJ’s

decision by the Appeals Council. (T. 244-45). The Appeals Council

initially denied Plaintiff’s request for review on September 25,

2017. (T. 96-99). On October 31, 2017, upon consideration of new

evidence submitted by Plaintiff, the Appeals Council again denied




                                           3
Plaintiff’s request for review. (T. 1-4). Plaintiff instituted

this action on November 10, 2017. (Docket No. 1).

                                   SCOPE OF REVIEW

     A    district         court    may     set     aside   the       Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial

evidence”     in     the     record.       See    42    U.S.C.    §    405(g)     (the

Commissioner’s       findings       “as    to     any   fact,    if   supported    by

substantial        evidence,       shall    be     conclusive”).        “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply    to   the    Commissioner’s        conclusions      of   law.”      Byam    v.




                                            4
Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                        DISCUSSION

       Plaintiff     contends        that       remand        is    warranted      for     the

following    reasons:       (1)     the     Commissioner            failed    to   properly

consider newly submitted evidence; (2) the ALJ improperly weighed

medical     evidence;      and     (3)     the     ALJ    incorrectly          found     that

Plaintiff    could       perform    other        work    in    the    national     economy.

Defendant argues that the ALJ did not commit legal error and that

his    determination       was     supported       by    substantial         evidence      and

should be affirmed. For the reasons discussed below, the Court

finds that the Commissioner’s decision is legally erroneous and

unsupported by substantial evidence. Therefore, the Court remands

this    matter     to     the      Commissioner          for       further     proceedings

consistent with this Decision and Order.

I.     The Appeals Council Failed to Properly                                Assess      Newly
       Submitted Evidence (Plaintiff’s Argument 1)

       Plaintiff    argues       that     the    Appeals       Council’s      decision      to

reject newly submitted medical evidence is erroneous as a matter

of law and not supported by substantial evidence. (Plaintiff’s

Brief (“Pl’s Br.”) (Docket No. 8-1) at 12-15). On October 31,

2017, the Appeals Council denied Plaintiff’s request for review

because     (1)    the    records        from     Guthrie          Medical    Group      dated

                                             5
August 10, 2016, to October 13, 2016; Thurber & Thurber dated

August 25, 2016; Upstate Medical University dated August 31,

2016,     to   September        28,    2016;       Arnot    Health      Services    dated

September 7, 2016, to October 4, 2016; Dr. Mary Ann Moore dated

October      13,    2016;      and    Sherrie       Adler-Gribble,       FNP-C,     dated

August 1, 2017, did not relate to the period at issue; and

(2) the records from Thurber & Thurber dated May 12, 2016, to

June 23, 2016; Guthrie Medical Center dated July 28, 2016; and

U.H.S. Wilson Medical Center dated September 15, 2016, did not

show a reasonable probability that they would change the outcome

of the ALJ’s decision. (T. 1-4).

       The     Appeals       Council    must       consider      “new    and material”

evidence if it “relates to the period on or before the date of

the     administrative         law    judge       hearing    decision.”      20    C.F.R.

§ 404.970(b). The Second Circuit has “held that medical evidence

generated after an ALJ’s decision cannot deemed irrelevant solely

because of timing.” Newbury v. Astrue, 321 F. App’x 16, 18 n.2

(2d Cir. 2009) (summary order) (citing Pollard v. Halter, 377

F.3d    183,    193    (2d    Cir.     2004)).      Evidence     that    bears     upon    a

claimant’s         condition     subsequent         to     the   ALJ’s    decision        is

pertinent      if     it   discloses     “the       severity     and     continuity       of

impairments existing before the earning requirement date or [if



                                              6
it] identif[ies] additional impairments, which could reasonably

be presumed to have been present.” Pollard, 377 F.3d at 194

(quoting Lisa v. Sec’y of Dep’t of Health and Human Servs. of

U.S., 940 F.2d 40, 43 (2d Cir. 1991)). Evidence that is generated

after the ALJ’s decision may nevertheless be relevant to the

disability      period      if     the    “evidence       directly       supports   [the

claimant’s]       earlier        contentions     regarding      [her]       condition.”

Pollard, 377 F.3d at 193.

       The Court finds that the records from Dr. Moore, Ms. Adler-

Gribble, Arnot Health Services, Upstate Medical University, and

Guthrie   Medical     Group       demonstrate       the   continuing       severity   of

Plaintiff’s       migraines       and    other      psychiatric      conditions.      In

particular, the records support Plaintiff’s contention that she

continues    to    suffer        from    multiple    migraines       a    month,    which

several of Plaintiff’s providers have stated would prevent her

from    being     able   to        maintain      proper     work     attendance       and

concentration.      The Appeals          Council’s     determination        that    these

records were not relevant to the period as issue is not supported

by substantial evidence.

       Plaintiff has continuously treated with her primary care

physician at Guthrie Medical Group since the alleged onset date.

During these visits, Plaintiff consistently reported migraines,



                                            7
including     during      a    June       5,   2014    visit    in     which       Plaintiff

indicated she has had headaches for four to five days in a row.

In addition, on September 4, 2014, Plaintiff indicated that her

decompression surgery for her Chiari malformation “has not helped

her pain at all.” (T. 417). These records document that Plaintiff

has received various treatments including decompression surgery

and the placement of nerve blocks, and she has been prescribed

Percocet     regularly        with    minimal       relief.     The    newly       submitted

records from Guthrie Medical Group dated from August 10, 2016, to

October      13,     2016,    are     relevant        because       they     indicate       the

continuing         severity    of     Plaintiff’s          migraines        and    cognitive

impairments. On August 10, 2016, Plaintiff indicated that her

latest occipital nerve block procedure “did not help her pain”

and   that    she    continues       to    have     pain    “all     the    time”     in    her

“occipital, frontal, and temporal area.” (T. 60). Likewise, on

September     8,     2016,    Plaintiff         indicated      that    she        still    gets

“headaches and pain in the front of her head,” she has “routine

pain,” and is going for an angiogram to further assess her brain

aneurysm. (T. 42). The records from Guthrie Medical Group are

relevant to the disability period as they indicate the ongoing

severity     of     the   Plaintiff’s          condition,     and     her    inability       to

obtain relief despite trying various treatments.



                                                8
     Likewise, the records from Upstate Medical University dated

August 31, 2016, to September 28, 2016, indicate that Plaintiff

continued    to     suffer     from    migraines,          which       would    impact   her

ability     to     maintain    work     attendance           and       concentration.      On

August 31, 2016, the Plaintiff presented to Dr. Yahia Lodi for a

follow-up        appointment     due    to       a   two-millimeter            intracranial

aneurysm that was discovered during the disability period. She

indicated that she still has headaches, which extend around her

forehead    and     to   the   top     of    her     head.       (T.    39).    A   cerebral

angiogram was recommended and was found to be consistent with her

aneurysm. (T. 36, 41). After the cerebral angiogram, Plaintiff

suffered a “nervous breakdown” and an MRI of her brain showed

spots in her left hemisphere. (T. 36). An additional MRI was

scheduled in six months. (Id.). Dr. Lodi indicated that Plaintiff

should “be vigilant about her symptoms” as he was concerned her

aneurysm was going to enlarge or become symptomatic. (T. 94).

Plaintiff had prior brain aneurysms and panic attacks, which were

both documented during the disability period. (T. 545-46).

     The records from Arnot Health Services covering the period

from September 7, 2016, to October 4, 2016, as well as a report

dated   August      1,   2017,    authored           by    Ms.     Adler-Gribble,        also

indicate    that     Plaintiff       continued        to    suffer       from   migraines,



                                             9
anxiety, and depression. Plaintiff began treating with Ms. Adler-

Gribble at Arnot Health Services before the ALJ’s opinion. In

January 2016, Ms. Adler-Gribble reported that Plaintiff “has a

headache daily” and suffers from severe depression. (T. 1088-89).

Likewise,      on August       1,    2017,     Ms.    Adler-Gribble      filled    out a

questionnaire regarding Plaintiff’s continuing migraines and the

effect these have on her daily activities. (T. 18-19). Ms. Adler-

Gribble reported that Plaintiff would miss three days of work per

month because of her conditions and would be off-task from work

between fifteen to twenty percent of the time. (T. 19). She

indicated that her answers reflected Plaintiff’s condition from

June    5,   2014,     to   the      date    of    her    opinion,   which    expressly

includes the disability period. (Id.).

       On October 13, 2016, Mary Ann Moore, Psy.D. performed a

psychiatric      evaluation.          (T.     10-16).      Dr.   Moore    opined    that

Plaintiff      had    “moderate       to     marked      limitations     in   regard   to

appropriately         dealing       with    stress,      relating    adequately     with

others,      making    appropriate          work   decisions,    and     maintaining   a

regular work schedule.” (T. 14). In addition, Dr. Moore observed

that Plaintiff had “moderate limitations in regard to maintaining

attention and concentration.” (T. 14). Although she was able to

count    and    do    simple      calculations,          Plaintiff     displayed    poor



                                              10
judgment     due   to   her   anxiety     and    depression,     her      memory   was

impaired for more complex information, and she appeared “quite

anxious.” (T. 13-14). Plaintiff stated, “I do not go anywhere.

What does it matter?” and that she does not “do too much of

anything anymore.” (T. 14). Dr. Moore further indicated that the

examination results “appear to be consistent with psychiatric

issues,    which    may   significantly         interfere    with   [Plaintiff’s]

ability to function on a daily basis.” (T. 14). There is nothing

in the record to suggest that Dr. Moore’s opinion was based on

new and unrelated conditions that Plaintiff did not already have

prior   to   the    ALJ’s     decision.     Rather,    Dr.    Moore       noted    that

Plaintiff continued to suffer from depression, anxiety, and other

cognitive defects causing her to have difficulty in completing

daily activities. (T. 15). Moreover, Dr. Moore’s opinion was only

rendered     two   months     after   the    ALJ’s    opinion,      and    Plaintiff

presented to Dr. Moore with the same complaints she had during

the disability period. Thus, Dr. Moore’s opinion is relevant to

the period as issue.

     The Appeals Council’s determination to reject records from

U.H.S. Wilson Medical Center dated September 15, 2016, because

they did not show a reasonable possibility that they would not

change the ALJ’s opinion is also not supported by substantial



                                        11
evidence. The records from U.H.S. Wilson Medical Center show that

Plaintiff had a small aneurysm in her left paraophthalmic region.

(T. 94). Dr. Lodi indicated that Plaintiff should “be vigilant

about her symptoms” and, should she develop symptoms, she should

present herself to the emergency department. (T. 36). He also

recommended a follow-up MRI in March 2017. (Id.). The U.H.S.

Wilson    Medical      Center     record   is   consistent      with   the   ongoing

severity       of     Plaintiff’s     condition.        Therefore,       substantial

evidence does not support that this record would not change the

ALJ’s decision.

     Conversely, the Appeals Council’s decision to reject records

from Thurber & Thurber because they did not show a reasonable

probability         that   they   would change    the    outcome of       the   ALJ’s

decision is supported by substantial evidence. The records from

Thurber    &    Thurber      regarded      Plaintiff’s    toe    pain,    which    is

unrelated to her non-exertional limitations, the only portion of

the ALJ’s RFC assessment challenged in this appeal. (T. 86-91).

Likewise, the records from Guthrie Medical Center dated July 28,

2016, do not show a reasonable probability that they would change

the outcome of the ALJ’s decision as they involved Plaintiff’s

follow-up visit for her CPAP machine, in which she indicated she

is “doing well” and has “no complaints.” (T. 78-82). Therefore,



                                           12
the Appeals Council’s determination with respect to these records

is supported by substantial evidence.

      In sum, the Court finds that the Appeals Council’s decision

with regard to the newly submitted records from Dr. Mary Ann

Moore,     Sherrie    Adler-Gribble    FNP-C,         Arnot   Health      Services,

Upstate Medical University, U.H.S. Wilson Medical Center, and

Guthrie Medical Group was unsupported by substantial evidence.

Remand is required so that the ALJ, in the first instance, can

consider    these     records    and   weigh     the     opinions      offered    by

Ms. Adler-Gribble and Dr. Moore.

II.   The ALJ Failed to Properly Consider and Weigh the Medical
      Opinions of Plaintiff’s Physicians (Plaintiff’s Argument 2)

      Plaintiff      also   contends   that    the     ALJ    did   not     properly

consider and weigh the medical opinions related to her ability to

maintain an acceptable level of work pace and attendance. Pl’s

Br. at 15-21. The ALJ’s RFC did not include any limitations on

Plaintiff’s ability to maintain an acceptable work pace or that

Plaintiff would require absences from work. The ALJ weighed the

opinions of Dr. Sara Long and Dr. Christopher Yanusas to support

her finding that Plaintiff would be able to maintain a regular

work schedule. (T. 121-22).

      Under the Commissioner’s regulations, an ALJ is required to

“evaluate     every    medical    opinion      [he]     receives.”     20     C.F.R.

                                       13
§ 416.927(c). The regulations also provide that opinions from

non-treating         physicians              are    to    be     evaluated         using    the     same

factors       as    used     in        the    weighing          of    opinions      from        treating

physicians. 20 C.F.R. § 404.1527(f)(1). To determine how much

weight to give an opinion, the ALJ should consider factors such

as “(i) the frequency of examination, and the length, nature, and

extent    of       the     treatment          relationship;            (ii)     the      evidence     in

support       of      the     treating              physician’s         opinion;           (iii)     the

consistency of the opinion with the record as a whole; (iv)

whether the opinion is from a specialist; and (v) other factors

brought to the Social Security Administration’s attention that

tend     to        support        or     contradict             the     opinion.”          20     C.F.R.

§ 404.1527(d)(2).

       The ALJ assigned “little weight” to the opinion by clinical

psychologist         Dr.     Yanusas,          who       conducted       a    neuropsychological

examination          of     Plaintiff          at     the       request       of    her     treatment

providers on May 20, 2016. (T. 122, 1102-06). Dr. Yanusas opined

that     Plaintiff          “would           have     difficulty          maintaining            gainful

employment due to frequen[t] absences [that] the severity of her

chronic       pain        would    cause.”           (T.       1106).     The      ALJ     discounted

Dr. Yanusas’s             opinion,       because          “he    did    not explain         well the

correlation between pain and absences in his opinion [or] that


                                                     14
the claimant would have frequent absences due to [the] severity

of her chronic pain.” (T. 122). While the ALJ does properly

consider that Dr. Yanusas is not a pain-management specialist,

substantial evidence does not support the ALJ’s weighing of his

opinion, particularly when considering it alongside the opinions

of   Ms.   Adler-Gribble       and   Dr.     Moore,    which      were   improperly

rejected by the Appeals Council. Ms. Adler-Gribble opined that

Plaintiff would miss three work days per month and be off task

between fifteen to twenty percent of the time. (T. 19). While

Ms. Adler-Gribble, a certified family nurse practitioner, is not

traditionally    an     “acceptable     medical       source,”    she    has   had    a

fairly lengthy treating relationship with Plaintiff. Moreover,

the Commissioner’s policy statements provide that opinions from

“other sources” such as Ms. Adler-Gribble are still “important

and should be evaluated on key issues such as impairment severity

and functional     effects.”      SSR   06-03p,       2006   WL   2329939,     at    *3

(S.S.A. August 9, 2009). This policy ruling recognizes that nurse

practitioners have assumed a greater percentage of treatment and

evaluation,     which    had    previously      been     handled     primarily       by

physicians and psychologists. (Id.). Likewise, Dr. Moore opined

that Plaintiff has a moderate to marked ability to maintain a

regular work schedule and has “moderate limitations in regard to



                                        15
maintaining attention and concentration.” (T. 14). Dr. Moore, a

licensed psychologist, is an “acceptable medical source,” who can

render an opinion that may be entitled to controlling weight. SSR

06-03p, 2006 WL 2329939, at *1.

       Ms.   Adler-Gribble’s     and    Dr.    Moore’s    opinions    are   also

consistent with Dr. Yanusas’s findings based on Plaintiff’s test

results.     He    indicated   that      the    Plaintiff     has    migraines,

depression, and anxiety. (T. 1105). Dr. Yanusas reported that the

Plaintiff is “easily overwhelmed and daily activities are much

[too] difficult for her to complete” as she has chronic pain

daily. (T. 1103). In particular, Dr. Yanusas found that Plaintiff

had difficulties in maintaining attention and with her visual,

working,     and    short-term     memory.       (T.      1104).     Plaintiff’s

concentration difficulties were found to make “her inefficient

when   completing    multi-task    procedures       and    having    to   process

information quickly at times.” (T. 1105). He also noted that “her

weakness in visual memory should be monitored as this [could]

possibly represent a residual effect of [her] aneurysm.” (Id.).

Dr. Yanusas noted that Plaintiff’s memory loss appeared to be

“the result of premorbid weakness in concentration and memory

combined with chronic pain associated with her recent history of

neurological       complications       and     associated     depression     and



                                       16
anxiety.” (T. 1106). The ALJ did not address the test results

obtained by Dr. Yanusas regarding her limitations in maintaining

attention, concentration, and work pace, or the impact of these

limitations on Plaintiff’s ability to perform substantial gainful

employment on a full-time basis. This error was not harmless in

light of the VE’s testimony that an employer would not tolerate a

worker being off task 20 percent of the workday, and that if a

worker dropped under 15 percent, there would be an erosion of at

least fifty percent of the jobs. (T. 156-57). In addition, the VE

testified that most employers would permit one day of absence per

month and would permit two absences per month if the employer had

an absentee policy. (T. 156). The VE also opined that if an

employee was consistently absent two to three times per month,

she would be unable to sustain employment. (Id.).

       As   Plaintiff     points    out,       the     opinion   of    consultative

psychologist    Dr.     Long   is   the    only      arguably    contrary   medical

evidence     regarding     Plaintiff’s         ability     to    concentrate      and

maintain a regular work schedule. Dr. Long evaluated Plaintiff on

January 6, 2015 (T. 121-22, 565-68), and opined that she could

maintain a regular schedule, could perform complex tasks, was

able   to   learn   new    tasks,    and       could    maintain      attention   and

concentration. (Id.) Dr. Long noted that “[t]he results of the



                                          17
present evaluation appear to be consistent with psychiatric and

cognitive problems, which may, at this time, interfere with her

ability to function on a regular basis.” (Id.). The ALJ observed

that Dr. Long was not a treating source and failed to identify

any areas of actual functional limitation. (T. 122). Therefore,

the ALJ found, Dr. Long’s opinion about the consistency of her

evaluation with Plaintiff’s mental health complaints was entitled

to “some weight.” Although the ALJ stated that she was assigning

only “some weight” to Dr. Long’s opinion, she evidently credited

the   absence   of   functional    limitations    in   that   opinion   when

formulating     Plaintiff’s       RFC.    This   was   erroneous.       While

Dr. Yanusas administered extensive neuropsychological testing,

Dr. Long’s evaluation of Plaintiff’s concentration and memory was

based solely on a brief mental status examination. In addition,

unlike Dr. Yanusas, Dr. Long apparently did not consider the

effect of Plaintiff’s severe medical impairments on her abilities

to maintain a regular work schedule and appropriately maintain

attention, concentration, and pace.

      For the foregoing reasons, remand is required so that the

ALJ can re-weigh Dr. Yanusas’s and Dr. Long’s opinion.




                                     18
III.    Failure to Present Complete Hypotheticals to VE at Step
       Five (Plaintiff’s Argument 3)

       Plaintiff also argues that the ALJ incorrectly concluded she

could perform other work in the national economy because the

hypotheticals presented to the VE did not include her limitations

with respect to her fatigue, pain, cognitive difficulties, and

impairments related to her work pace and attendance. Pl’s Br. at

21-22. Because the Court has found that remand is necessary to

address      errors        made    at     earlier       steps     of     the    sequential

evaluation, it declines to rule on Plaintiff’s step-five claim at

this time.

                                         CONCLUSION

       For   the    foregoing           reasons,       the    Court     finds    that    the

Commissioner’s decision is legally erroneous and unsupported by

substantial        evidence.        Accordingly,             Plaintiff’s       Motion    for

Judgment on the pleadings is granted to the extent that the

Commissioner’s decision is reversed, and the matter is remanded

to     the   Commissioner          for    further       administrative          proceedings

consistent     with        this    Decision      and    Order.     In    particular,     on

remand, the Commissioner is directed to (1) consider the new and

material evidence submitted by Plaintiff to the Appeals Council;

(2) weigh the opinions of Ms. Adler-Gribble and Dr. Moore, which

were    included      as    part    of    the    new    evidence       submitted    to   the

                                                19
Appeals Council; (3) reweigh the opinions of Dr. Yanusas and Dr.

Long; and, if necessary, reformulate Plaintiff’s RFC and consult

with a VE. Defendant’s Motion for Judgment on the Pleadings is

denied. The Clerk of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.



                                      S/Michael A. Telesca

                                _____________________________
                                  HON. MICHAEL A. TELESCA
                                United States District Judge


Dated:    October 11, 2018
          Rochester, New York




                                 20
